Case 1:20-cv-00077-CG-MU Document 6 Filed 05/27/20 Page 1 of 1        PageID #: 20




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 COREY L. DIAMOND,                       )
                                         )
       Plaintiff,                        )
                                         )
 vs.                                     )   CIVIL ACTION 20-0077-CG-MU
                                         )
 STATE OF ALABAMA,                       )
                                         )
       Defendant.                        )

                                    JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that this action be DISMISSED WITHOUT

PREJUDICE, prior to service of process, because Plaintiff’s complaint is barred by

the applicable statute of limitations.

       DONE and ORDERED this 27th day of May, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
